Name: Regulation (EEC) No 2047/75 of the Commission of 25 July 1975 on special detailed rules for the application of the system of import licences in respect of products of the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8.75 Official Journal of the European Communities No 1, 213/27 REGULATION (EEC) No 2047/75 OF THE COMMISSION of 25 July 1975 on special detailed rules for the application of the system of import licences in respect of products of the wine sector licences and advance fixing certificates for agricultural products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down special detailed rules for the application of the system of import licences established by Article 8 of Regulation (EEC) No 816/70 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/ 70 ( 1 ) of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 678/75 ( 2 ), and in particular Article 8 (3 ) thereof; Whereas special detailed rules for the application of the system of import licences established for wine were laid down by Commission Regulation (EEC) No 2637/70 (3) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as last amended by Regulation (EEC) No 1807/75 (4); Whereas Regulation (EEC) No 2637/70 also laid down special detailed rules for the application of the system of import and export licences and advance fixing certificates established for other products ; whereas that Regulation has been amended many times ; whereas it has been found that its composite nature can make it difficult to administer ; whereas, therefore, in the interests of clarity and sound administration, the legislation applicable to each sector should be consolidated and published in the form of a separate Regulation ; Whereas this Regulation should comprise those provisions peculiar to products of the wine sector which are required for the application of the system of licences in this sector ; Whereas such provisions either supplement or derogate from the provisions of Commission Regulation (EEC) No 193 /75 (5 ) of 17 January 1975 laying down common detailed rules for the application of the system of import and export Article 2 1 . Section 7 of the application for a licence and of the licence itself shall contain the following supplementary information : ( a) the colour of the wine or must; (b ) in the case of Riesling or Sylvaner, the type of vine . 2 . When the subheading of the Common Customs Tariff specifies the alcoholic strength of the product, a tolerance of 0-4 degrees shall be allowed in relation to that specification for the purposes of the licence. Section 20 of the licence shall contain one of the following endorsements : 'Tolerance of 0-4 degrees ' ' tolÃ ©rance de 0,4 degrÃ ©' 'tolerance 0,4 grader' H OJ No L 99, 5 . 5 . 1970, p . 1 . H OJ No L 72, 20. 3 . 1975, p . 43 . 'Toleranz 0,4 ' (3 ) OJ No L 283 , 29 . 12 . 1970, p . 15 , 'Tolleranza di 0,4 gradi' (4 ) .OJ No L 184, 15 . 7. 1975, p. 33 . (5 ) OJ No L 25 , 31 . 1 . 1975, p. 10 . 'Tolerantie van 0,4 graad' No L 213/28 Official Journal of the European Communities 11 . 8 . 75. Article 3 Article 4 An import licence shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the third month following that of issue. The amount of the security shall be as shown in the following table : CCT heading No Description of goods Amount of security (per net weight or volume) 2 31 08.04 A II 1.50 u.a./100 kg 20.07 Grapes, fresh or dried : Fresh Other (than table) Fruit juices (including grape must) or vegetable juices , whether or not containing added sugar, but unfermen ­ ted, and not containing spirit : Of a specific gravity exceeding 1.33 at 15 ° C : Grape juice (including grape must): Of a value exceeding 22 u.a. per 100 kg net weight : Other (without added sugar or with an added sugar content not exceeding 30 % by weight) A I a) 2 2.00 u.a./100 kg 2*00 u.a./100 kg 20.07 A 1 b) 2 B I a) 1 Of a value not exceeding 22 u.a . per 100 kg net weight : Other (without added sugar or with an added sugar content not exceeding 30% by weight) Of a specific gravity not exceeding 1.33 at 15 ° C : Grape , apple and pear juice (including grape must) ; mixtures of apple and pear juice : Of a value exceeding 18 u.a . per 100 kg net weight : Grape juice (including grape must): Other (without added sugar or with an added sugar content not exceeding 30% by weight) Of a value not exceeding 18 u.a . per 100 kg net weight : Grape juice (including grape must) : Other (without added sugar or with an added sugar content not exceeding 30% by weight) bb) 2.00 u.a. / 100 kg b ) 1 bb ) 2.00 u.a. / 100 kg Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 2.00 u.a./hl 22.04 22.05 A Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : Sparkling wine 6.00 u.a. /hl 11.8.75 Official Journal of the European Communities No L 213/29 CCT heading No Description of goods Amount of security (per net weight or volume) 1 2 3 B Wine in bottles with 'mushroom' stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than 1 atmos ­ phere but less than 3 atmospheres, measured at a temperature of 20 ° C 6-00 u.a./hl C Other : I Of an actual alcoholic strength not exceeding 13 ° 2.00 u.a./hl II Of an actual alcoholic strength exceeding 13 ° but not exceeding 15 ° 2*50 u.a./hl III Of an actual alcoholic strength exceeding 15 ° but not exceeding 18 ° 3*00 u.a./hl IV Of an actual alcoholic strength exceeding 18 ° but not exceeding 22 ° 3.50 u.a./hl V Of an actual alcoholic strength exceeding 22 ° 4.00 u.a./hl Additional note 4 (a) to chapter 22 Wine fortified for distillation 2.50 u.a. /hl Additional note 4 (b) to chapter 22 Liqueur wine 7.50 u.a. /hl 22.07 Other fermented beverages (for example, cider , perry and mead): A Piquette 1.00 u.a. /hl 22.10 Vinegar and substitutes for vinegar : A Wine vinegar 2.00 u.a./hl 23.05 Wine less ; argol : A Wine less 1.00 u.a./hl B Argol 0.10 u.a./100 kg 23.06 Products of vegetable origin of a kind need for animal food, not elsewhere specified or included : A Acorns, horse chestnuts and pomace or marc of fruit : I Grape marc 1.00 u.a./100 kg Article 5 No lincence shall be required for transactions relating to a quantity not exceeding 1 hi or, as appropriate, 100 kg. Article 6 1 . Article 1 , in so far as it concerns products of the wine sector, and Articles 49 to 52 of Regulation (EEC) No 2637/70 are hereby repealed. No L 213/30 Official Journal of the European Communities 11 . 8.75 2. All references in Community instruments to one of the abovementioned Articles of Regulation (EEC) No 2637/70 shall be treated as references to the corresponding Article of this Regulation. ' Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, It shall apply with effect from 1 Sep ­ tember 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1975 . For the Commission P. J. LARDINOIS Member of the Commission